Title: From Benjamin Franklin to Vergennes, 24 August 1782
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Passy 24 Augt 1782.
Mr Franklin presents his respectful Compliments to Monsieur le Comte de Vergennes. He has search’d for the Boston Paper, in which mention is made of 4000 Troops being embarked at New-York, but cannot now find it. Thinks it may be in the Hands of M. le Marquis de la Fayette, and that it was dated about the Beginning of July. He sends inclosed a Copy of two Articles relating to an Embarkation intended. In a Letter he received from an intelligent Person at Warwick in Rhodeisland dated June 25. it is said, “We have been lately surprised with considerable Fleets appearing as if they intended to re-possess Rhode island, but they passed by after three or four Days.”
From their passing by Rhodeisland, Mr F. imagined they were gone to re-inforce Halifax, or Newfoundland and Quebec.
